Citation Nr: 1608311	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  10-25 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for cataracts. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel



INTRODUCTION

The Veteran served on active duty from November 1980 to November 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2008 and January 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran must be provided another opportunity to testify at a hearing before the Board.  He was scheduled to testify at a hearing in January 2016, but did not appear for it.  A November 2015 letter notifying the Veteran of the hearing was returned by the U.S. Post Office as undeliverable.  According to a February 2016 informal hearing presentation submitted by his representative, the Veteran recently relocated to a different state.  He still wishes to testify at a hearing before the Board by videoconference.  The Board finds good cause for the Veteran's failure to appear for the scheduled hearing.  See 38 C.F.R. § 20.702 (2015).  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for the next available hearing before a Veterans Law Judge of the Board at the local RO, including by videoconference.  He must be provided proper notice of the date, time, and location of the hearing. 

2. After the hearing is conducted, return the case to the Board for further review.  If the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




